Citation Nr: 0729655	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a skin disability.  

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1997 rating decision that denied the claim 
for service connection for a skin disability is final.  

2.  The evidence received since the September 1997 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
disability.  


CONCLUSION OF LAW

The evidence received since the final September 1997 rating 
decision that denied service connection for a skin disability 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally denied service connection for a skin 
disability in a November 1995 rating decision.  In that 
rating decision, the RO found that the evidence did not show 
that the veteran had a chronic skin disability that was due 
to an undiagnosed illness.  The decision noted that it was 
necessary to submit evidence showing treatment for a skin 
disability for a continuous period of six months.  The 
veteran was notified of the decision later that month.  He 
did not appeal.  Thus, the November 1995 decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2006).  

The RO again denied service connection for a skin rash of the 
arms, legs, back, and head in a September 1997 rating 
decision.  In that rating decision, the RO found that the 
evidence did not show that the veteran had a chronic skin 
disability that was due to an undiagnosed illness as 
seborrheic dermatitis was a known clinical diagnosis and it 
was not shown to have been occurred in or aggravated by 
military service.  The veteran was notified of the decision 
later that month.  He did not appeal.  Thus, the September 
1997 decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  Consequently, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the November 1995 and 
September 1997 rating decisions included service medical 
records, VA medical reports, and lay statements.  The 
veteran's service medical records did not document any 
treatment for a skin disability.  A June 1992 examination 
report indicated that evaluation of the skin was normal.  A 
November 1992 VA outpatient treatment report noted that the 
veteran had been seen for complaints of a chronic rash since 
1992.  Evaluation in July 1992 noted that the veteran was 
diagnosed with seborrheic dermatitis of the scalp.  A May 
1995 VA outpatient record indicated that the veteran had a 
rash on several areas of his arm, neck and scalp.  He 
believed it might be related to his service in the Persian 
Gulf.  In a June 1995 Gulf War Registry examination report, 
it was noted that the veteran had a rash on his back, arms 
and legs.  A dermatology consult was recommended.  The 
veteran failed to report for a VA examination scheduled in 
August 1997.  The RO concluded that the evidence did not show 
that the veteran had a current chronic skin disability that 
was due to an undiagnosed illness, and seborrheic dermatitis, 
a known clinical entity, was not shown to be incurred in 
service.  

In September 2004, the veteran submitted a request to reopen 
the claim for service connection for a skin disability.  
Evidence submitted subsequent to the September 1997 rating 
decision includes additional VA treatment reports and hearing 
testimony.  The VA treatment reports, dated in 2002 and 2003 
indicate that the veteran has received treatment for 
extensive chronic psoriasis that has been refractive to 
treatment.  At his videoconference hearing before the 
undersigned in July 2007, the veteran testified that he was 
exposed to extensive environmental pollutants while he was 
serving in Kuwait, and he was required to take numerous pills 
and other medications while he was there.  He also stated 
that he developed the rash a year and a half after he 
returned.  

The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., a 
diagnosis of a chronic skin disability.  Thus, new and 
material evidence has been submitted, and the claim is 
reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disability is 
reopened and the claim is granted to this extent only.  


REMAND

Although the claim is reopened, additional evidence is needed 
before a determination on the merits can be rendered.

Service medical records show that the veteran was prescribed 
numerous medications prior to and during his deployment to 
Kuwait.  Moreover, at his videoconference hearing before the 
undersigned in July 2007, the veteran testified that he began 
to experience skin problems after his discharge from service.  
In this regard, he is competent to identify the presence of 
symptoms that may be associated with a skin disability, i.e., 
itching, scaling, etc.  Moreover, he has been diagnosed with 
chronic psoriasis.  However, he is not competent to relate 
any currently diagnosed disability to the environmental 
pollutants he experienced in Kuwait, or the medications that 
he took.  Therefore, the Board finds that an opinion is 
required.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  Based on 
the foregoing, the Board concludes that a VA examination is 
necessary to make an accurate determination regarding the 
nature and etiology of any currently diagnosed skin 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding 
that a medical examination is needed when evidence is 
insufficient to grant benefits but indicates that a condition 
may be associated with service). 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim that has 
been previously disallowed, the claim shall be denied.  

The veteran also testified that he received private treatment 
for a skin disability beginning in 1995.  He also recently 
had pictures of his skin disability taken by a medical 
professional.  Neither the private treatment records nor the 
photographs are currently in the claims file, and efforts to 
obtain them must be made.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on remand 
the RO should provide corrective notice.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for a 
skin disability since his discharge from 
service.  After securing the necessary 
release(s), any records, including any 
photographs, identified which are not 
already included in the claims file 
should be obtained.

3.  The veteran should be afforded a VA 
skin examination to determine the nature 
of any current skin disability and to 
obtain an opinion as to its relationship 
to service.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that any 
currently diagnosed skin disability is 
related to exposure to environmental 
pollutants or medications the veteran 
took during his deployment to Kuwait.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


